Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance

Status of Application
This office action is in response to the amendments and arguments filed by applicant on 05/10/22. 
Claims 1, 5, 9, 13, 17 and 20 are amended
Claims 2, 10 and 18 are cancelled
No claims are added
Claims 1, 3-9, 11-19 and 20 are pending

Claim Rejections - 35 USC § 101 - withdrawn
In the most recent filings, applicants have amended independent claims 1, 9 and 17. 
In light of applicants’ arguments submitted on 11/27/20 page(s) 8-11, the amendments filed by applicants to previously presented claims in light of the originally filed disclosure the previously made rejection under 35 U.S.C. 101 has been withdrawn for following reasons:
	The amended claims, for instance in Independent claim 1, recite the following:
“A method for workflow analytics and visualization of assimilated supply chain and production management activities for an industrial process control and automation system, the method comprising: 
obtaining information identifying transactions from multiple sources including information from external source systems, the transactions related to multiple functional domains of a supply chain associated with at least one industrial process in the industrial process control and automation system, the step of obtaining includes configuring a unified model based on source system models for each of the external source systems and based on one or more equipment of the industrial process control and automation system, wherein the unified model is configured using a configuration tool by integrating the source system models of the external source systems and mapping of the one or more equipment with the unified model; 
storing the information in a data store according to the unified model, the unified model representing all of the multiple sources, wherein the data store includes a common relational database that consolidates the information from the multiple sources; 
providing a common user interface for different functional users, the common user interface operated by a computing device and configured to display multiple views, reports and visualizations associated with the transactions; 
obtaining, according to a user input at the common user interface, one or more metrics and one or more analytics from the data store, the one or more metrics and the one or more analytics associated with the obtained information, includes viewing the metrics, wherein the one or more analytics comprise a visualization of the one or more metrics over a period of time and at a requested interval using a time format associated with a time zone of a client machine; and 
configuring using a customizable template operated by the computing device the common user interface to display, according to the user input, at least one visualization involving the one or more metrics and the one or more analytics in a requested unit of measure for a requested reporting interval, wherein configuring the common user interface to display the at least one visualization comprises: 
obtaining a subset of the information from the data store; 
calculating values for the one or more metrics using the obtained subset of the information; and 
configuring the common user interface to display the calculated values for the one or more metrics in a format defined by the one or more analytics using an equipment or material filter selected for the one or more metrics, and 
wherein the one or more metrics are used by an external system for monitoring key performance indicators (KPIs) or other information about the industrial process control and automation system.” 
	The most recent amendments are underlined above, and are supported by the specification at least in [0097]-[0103].
	In light of the amendments and the description in the specification, previously presented rejection is not applicable any more.
The above limitations in independent claims 1, 9 and 17 recite a particular application and as such have overcome the previous rejection. The amended limitations discussed above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Under Step 2A-Prong 2 of the analysis, although the claims are directed to methods of organizing human activity, specifically commercial/ legaI interactions, the abstract idea is integrated into practical application since the abstract idea discussed in the previous 101 rejection is unconventional and provide meaningful limitations beyond generally linking the claims to a technology.
The claims have been found eligible, and accordingly the rejections under 35 U.S.C. 101 have been withdrawn, based on the subject matter eligibility guidance (see MPEP 2106.04). 

Claim Rejections - 35 USC § 103 - withdrawn
	In light of applicants’ arguments submitted on 05/10/22 page(s) 9-12, the amendments filed by applicants to previously presented claims in light of the originally filed disclosure the previously made rejection under 35 U.S.C. 103 has been withdrawn for following reasons:
	The amended claims recite the following:
“A method for workflow analytics and visualization of assimilated supply chain and production management activities for an industrial process control and automation system, the method comprising: 
obtaining information identifying transactions from multiple sources including information from external source systems, the transactions related to multiple functional domains of a supply chain associated with at least one industrial process in the industrial process control and automation system, the step of obtaining includes configuring a unified model based on source system models for each of the external source systems and based on one or more equipment of the industrial process control and automation system, wherein the unified model is configured using a configuration tool by integrating the source system models of the external source systems and mapping of the one or more equipment with the unified model; 
storing the information in a data store according to the unified model, the unified model representing all of the multiple sources, wherein the data store includes a common relational database that consolidates the information from the multiple sources; 
providing a common user interface for different functional users, the common user interface operated by a computing device and configured to display multiple views, reports and visualizations associated with the transactions; 
obtaining, according to a user input at the common user interface, one or more metrics and one or more analytics from the data store, the one or more metrics and the one or more analytics associated with the obtained information, includes viewing the metrics, wherein the one or more analytics comprise a visualization of the one or more metrics over a period of time and at a requested interval using a time format associated with a time zone of a client machine; and 
configuring using a customizable template operated by the computing device the common user interface to display, according to the user input, at least one visualization involving the one or more metrics and the one or more analytics in a requested unit of measure for a requested reporting interval, wherein configuring the common user interface to display the at least one visualization comprises: 
obtaining a subset of the information from the data store; 
calculating values for the one or more metrics using the obtained subset of the information; and 
configuring the common user interface to display the calculated values for the one or more metrics in a format defined by the one or more analytics using an equipment or material filter selected for the one or more metrics, and 
wherein the one or more metrics are used by an external system for monitoring key performance indicators (KPIs) or other information about the industrial process control and automation system.” 
	The most recent amendments are underlined above, and are supported by the specification at least in [0044], [0097]-[0103], and [0120].
	In light of the amendments and the description in the specification, previously presented rejection is not applicable any more.
	The following is an examiner's statement for allowance:
None of the references cited - Mamou, Jean-Claude et al. (US 2005/0240592), further in view of Blassin; Eric A. et al. (US 2016/0162478) and Hunt et al. (US 2009/0018996) show the above claim limitations. 
Please see the Remarks dated 05/10/22, especially on pages 9-12 from applicants why the 103 rejection is overcome are persuasive.
Even though, Reference Mamou shows in [0042]-[0043]: distributed transactions management system that provides data integration across many different platforms. [0037]: shows automatic generation of data integration jobs, [0103]: automated matching, [0149]: an automatic data integration job generation module, [0208]-[0209]: shows automated and semi-automated processes, [0288]: shows automatic, customizable mapping machinery, automated service interface. [0037]-[0039]: shows industry specific data model and controls, [0344]-[0348]: shows automation, also see [0374]-[0375], [0446]-[0449]. Further, [0216]: shows external data sources, also see [0315], [0380]. Further, [0275]: shows a unified security model, [0387]: unified integration data model. [0037]-[0039]: shows industry specific data model and controls, [0344]-[0348]: shows automation, also see [0374]-[0375], [0446]-[0449]. Further, [0216]: shows external data sources, also see [0315], [0380]. Further, [0275]: shows a unified security model, [0387]: unified integration data model. Configuring tasks in [0066]-[0067], [0082], configuring routes for processes within the supply chain management system [0356], [0364]-[0366], enabling rapid integration into enterprise CMS applications [0771], [0776]-[0781]: shows custom integrations or customizations. [0037]: an industry-specific data model storage job, [0041]: data storage, [0045]: data storage and mining, [0198]-[200]. : [0307]: Business enterprises can benefit from real time data integration services, such as the RTI services described herein, in a wide variety of environments and for many purposes.  One example is in the area of operational reporting and analysis…… Any analysis or reporting task that can benefit from data from more than one source can similarly benefit from an RTI service that retrieves and integrates the data on the fly in real time in accordance with a well-defined data integration job. Mamou shows reporting “metrics” at least in [0420]: More generally, the database content analysis module 8000 may provide any quantitative or qualitative analysis of a database than can be expressed in program code, and may provide corresponding reports or metrics that may be used by other modules 6400 or designers to characterize and apply the database contents. [0451]: A company may have predetermined programs for salaries and pensions that may be applied to payroll calculations in a human resources department, or a company may maintain different hiring criteria for different departments, or a company may be required to report sales to a local government agency. Mamou shows workflow “analytics” at least in [0433]: A statistical analysis module 9300 may also provide process metrics, such as determining the average time it takes to perform a certain data integration operation with a certain processor configuration. [0466]: A monitoring service 12500 may allow for the generation of specific events and metrics, such as counters, averages and sums, for monitoring purposes. [0256], Fig. 21: shows a graphical user interface 2102 whereby a data manager for a business enterprise may design a data integration job 1900.  In an embodiment, a graphical user interface 2102 may be presented to the user to facilitate setting up a data integration job.  The user interface may include a palate of tools 2106 including databases, transformation tools, targets, path identifiers, and other tools to be used by a user. [0257]: FIG. 22 shows another embodiment of a graphical user interface 2102 with which a data manager can design a data integration job 1900.  In an embodiment, a user may use the graphical user interface 2102 to select icons that represent data targets/sources, and to associate these icons with functions or other relationships. [0258] The user interface 2102 may provide access to numerous resources and design tools within the platform 100 and the data integration system 104. For example, the user interface 2102 may include a type designer data object modeling. Mamou also shows a template module that allows the user to custom build and store templates [0450]. [0203]: The data transformation stage 308 may also organize target data into subsets known as datamarts or cubes for more highly tuned processing of data in certain analytical contexts. [0432]: A data de-duplication module 9200 may remove duplicate entries, rows, columns, tables, and databases from a data facility 112 or subset of a data facility 112. [0440]: A partitioning and repartitioning module 10000 may function as a portioning module 9900 with the added functionality of being able to recombine the original or transformed subsets. [0454]: A business metric creation module 11400 may allow for the creation of certain business metrics to be associated with a business or subset of a business. [0208], [0323]: which shows calculation of additional costs related to regulatory requirement metric, [0307]: In embodiments of the invention an administrator can define "metrics" that are calculated values created on top of the raw attribute values of the m-bean and can also define "monitors" that are monitoring the m-bean to react to changes to the m-bean attribute values or to changes to the calculated values of the metrics, [0397]: calculate various metrics, such as averages, weighted averages. [0256], Fig. 21: shows a graphical user interface 2102 whereby a data manager for a business enterprise may design a data integration job 1900.  In an embodiment, a graphical user interface 2102 may be presented to the user to facilitate setting up a data integration job.  The user interface may include a palate of tools 2106 including databases, transformation tools, targets, path identifiers, and other tools to be used by a user. [0257]: FIG. 22 shows another embodiment of a graphical user interface 2102 with which a data manager can design a data integration job 1900.  In an embodiment, a user may use the graphical user interface 2102 to select icons that represent data targets/sources, and to associate these icons with functions or other relationships. [0258] The user interface 2102 may provide access to numerous resources and design tools within the platform 100 and the data integration system 104. For example, the user interface 2102 may include a type designer data object modeling. However, the reference does not show the above claim limitations.
Reference Blassin shows in ([1318], [1320], [1325]) computer readable medium. However, the reference does not show the above claim limitations.
Reference Hunt shows in configured using a configuration tool [0147]: shows an analytic workbench 144 may be used as a graphical tool for model building, administration, and advanced analysis. In certain preferred embodiments the analytic workbench 144 may have integrated, interactive modules, such as for business modeling, administration, and analysis. [0330]: shows a total market integration facility… total market integration facility may extend the analytic platform's ability to integrate information across disparate retailer sources, such as a convenience store, a wholesaler, and a grocer. The total market integration facility integrates enterprise shipment and inventory data…The total market integration facility may enable automated data mapping and matching, a configurable attribute-based mapping and enrichment of data from multiple data sources using web based tools. The total market integration facility may comprise flexible deployment architecture which may support implementation in an analytic platform-hosted model, an on-site enterprise model, or various hybrid models. However, the reference does not show the above claim limitations.
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
Foreign Reference:
(DE 102012202802 A1) DIMITROV TODOR et al. This reference is concerned with evaluating proposed solutions (110) based on a current solution (116) or a user interaction, based on a fragment of the current solution, based on weight referred to a current point of time or multiple fragments of the proposed solution and/or based on a spacing of the proposed solution.  The proposed solution is selected based on a rating of the fragments of the current solution.  The fragments of the proposed solution are weighted based on a point of time of the user interaction performed concerning the fragment or the spacing of the fragment of the current point of time.  Independent claims are also included for the following: (1) a computer program product comprising a set of instructions to execute a method for selecting a proposed solution to a predetermined process by using different optimization methods (2) a computer system for selecting a proposed solution to a predetermined process by using different optimization methods. However, the reference does not show the above claim limitations.
NPL Reference:
Xu, Li Da. Enterprise Systems: State-of-the-Art and Future Trends. IEEE Transactions on Industrial Informatics (Volume: 7, Issue: 4, Page(s): 630-640). Dept. of Inf. Technol. & Decision Sci., Old Dominion Univ., Norfolk, VA, USA. (Year: 2012). This reference shows rapid advances in industrial information integration methods have spurred tremendous growth in the use of enterprise systems. Consequently, a variety of techniques have been used for probing enterprise systems. These techniques include business process management, workflow management, Enterprise Application Integration (EAI), Service-Oriented Architecture (SOA), grid computing, and others. Many applications require a combination of these techniques, which is giving rise to the emergence of enterprise systems. Development of the techniques has originated from different disciplines and has the potential to significantly improve the performance of enterprise systems. However, the lack of powerful tools still poses a major hindrance to exploiting the full potential of enterprise systems. In particular, formal methods and systems methods are crucial for modeling complex enterprise systems, which poses unique challenges. In this paper, we briefly survey the state of the art in the area of enterprise systems as they relate to industrial informatics. However, the reference does not show the above claim limitations.
None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in independent claims 1, 9 and 17, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *The citations of prior art made of record and not relied up has been discussed above as why the prior art does not read on the claimed invention:
(DE 102012202802 A1) DIMITROV TODOR et al. 
Xu, Li Da. Enterprise Systems: State-of-the-Art and Future Trends. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624